


Exhibit 10.25

 

[g306082mk01i001.jpg]

 

April 1, 2011

 

Mr. Michael T. Madden

3829 South Cove Drive

Birmingham, AL 35213

 

Dear Mike,

 

We are pleased that you have accepted the position of Global Head — Marketing of
Walter Energy, Inc. (“Walter” or the “Company”) effective as of the date of the
consummation of the transactions contemplated by the Arrangement Agreement,
dated December 2, 2010 between Walter and Western Coal Corp. (“Western”). The
attached schedules outline the remuneration and benefits and terms and
conditions of your employment.

 

As the Global Head — Marketing of Walter, you will have such duties,
responsibilities and authorities as the Chief Executive Officer of Walter (the
“CEO”) determines are appropriate for your position. You will report to the CEO
or to his designee.

 

It is agreed and understood that this letter agreement (including the schedules
and exhibit attached hereto) (collectively, the “Agreement”) and the other
agreements referred to in this Agreement, including, without limitation, the
Amended and Restated Executive Change-in-Control Agreement by and between you
and Walter, effective December 17, 2008, and the Amended and Restated
Change-in-Control Agreement by and between you and Walter, effective
December 18, 2008, as each may be amended from time to time (collectively, the
“CIC Agreements”) shall constitute our entire agreement with respect to the
subject matter hereof and shall supersede all prior agreements, discussions,
understandings and proposals (written or oral) relating to your employment with
the Company and its affiliates. This Agreement may only be amended or modified
by a written agreement executed by you and Walter (or any of its respective
successors) and will be interpreted under and in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

 

--------------------------------------------------------------------------------


 

This Agreement may be executed by fax or pdf and in any number of counterparts,
all of which, when taken together, will constitute one and the same instrument.

 

Mike, we are delighted that you are remaining with Walter and we look forward to
continuing to work with you. If the terms contained within this Agreement are
acceptable, please sign one of the enclosed copies and return it to me in the
envelope provided.

 

Best regards,

 

 

/s/ Keith Calder

 

May 3 / 2011

Keith Calder

 

Date

Chief Executive Officer

 

 

Walter Energy, Inc.

 

 

 

 

ACCEPTANCE

 

I have read the Agreement, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth in the Agreement as governing my employment
relationship with Walter.

 

 

/s/ Michael T. Madden

 

May 26, 2011

Michael T. Madden

 

Date

 

 

Enclosures:

 

Schedule A                                   Remuneration & Benefits

Schedule B                                   Terms and Conditions

 

 

Initials

 

/s/

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

REMUNERATION & BENEFITS

 

Name:

Michael T. Madden

 

 

Role Title:

Global Head — Marketing

 

 

Role Band:

n/a

 

 

Department:

Corporate

 

 

Employer:

Walter

 

 

Date of Appointment:

Date of consummation of the transaction contemplated by the Arrangement
Agreement, dated December 2, 2010 between Walter and Western.

 

This schedule should be read in conjunction with the remainder of the Agreement.
The policies covering these benefits and their terms and conditions may be
varied from time to time.

 

Base Salary and Remuneration:                               The remuneration for
this position is a base salary of $375,000 per annum which will be subject to
review and adjustment by the Compensation and Human Resources Committee of the
Board of Directors (the “Compensation Committee”) and paid in accordance with
Walter’s payroll practices, as they may change from time to time. Your annual
base salary, as in effect from time to time, is hereinafter referred to as the
“Base Salary.”

 

The remuneration structure is designed to provide competitive levels of total
remuneration for strong individual and corporate performance and achieve a close
alignment between personal and business performance and remuneration.

 

Annual Bonus
(EIP):                                                                                              
You will continue to participate in Walter’s Executive Incentive Plan, as it may
be amended from time to time (the “EIP”) and, in this position, will be eligible
to earn an annual target bonus of 70% of your Base Salary (the “Target Bonus”),
with an upside potential of 2 times your Target Bonus for top performance. The
actual amount of your bonus, if any, will fluctuate based upon actual
performance

 

3

--------------------------------------------------------------------------------


 

under the performance metrics associated with the EIP. Participation in the
bonus pool is dependent upon the achievement of Walter’s annual performance
goals, as well as the accomplishment of (x) individual objectives and/or (y)
departmental goals, in each case, as determined and recommended by the
management of Walter and subsequently approved by the Compensation Committee. In
order to receive a bonus under the EIP, you must be employed at the time the
bonus is paid. Notwithstanding anything in this Agreement to the contrary, your
bonus, if any, under the EIP, earned in respect of the 2011 fiscal year, will be
determined as follows: (i) the portion of your bonus, if any, that relates to
your employment with Walter from January 1, 2011 through the day immediately
prior to the Date of Appointment will be based solely on the base salary earned
by you during such period and your annual target bonus percentage as in effect
immediately prior to the Date of Appointment, and (ii) the portion of your
bonus, if any, that relates to your employment with Walter from the Date of
Appointment through the last day of the 2011 fiscal year will be based solely on
the Base Salary earned during such period and your Target Bonus. Notwithstanding
anything in this Agreement to the contrary, with respect to any bonus to be paid
hereunder, such bonus will be paid in accordance with the EIP and, to the extent
possible, will be structured to comply with Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”) as performance based compensation
thereunder; provided however, to the extent not deductible by Walter, such
payment will be deferred until it can be paid by Walter on a tax deductible
basis.

 

As you are aware, participation in Walter’s Employee Stock Purchase Plan is a
condition to participation in the bonus pool under the EIP.

 

Long Term Incentive:                             Subject to your continued
employment with Walter, you will remain a participant in Walter’s Amended and
Restated 2002 Long-Term Incentive Award Plan, as it may be amended and restated
from time to time (and any successor long term incentive award plan)
(collectively, the “LTIP”), and will remain eligible to receive annual equity
grants from Walter.

 

Your annual equity grant in respect of the 2011 fiscal year (which includes the
equity grant made by Walter to you on February 16, 2011) will be valued at 90%
of Base Salary,

 

4

--------------------------------------------------------------------------------


 

based on the Black-Scholes value at the date of grant, fifty percent (50%) of
which will be in the form of non-qualified stock options and fifty percent (50%)
of which will be in the form of restricted stock units. Such equity grants will
be awarded under and subject to the terms and conditions of the LTIP and the
terms and conditions applicable to other awards granted by Walter under the LTIP
to employees of Walter.

 

Company
Vehicle:                                                                                                          
You will continue to be provided with the use of a company- owned or
company-leased vehicle during the term of your employment, subject to Water’s
policies regarding replacement vehicles and reimbursement for operating costs
and maintenance.

 

Expenses:                                                                                                                                                          
Continued reimbursement for all reasonable and customary out-of-pocket business
expenses incurred by you in the performance of your duties hereunder, in
accordance with the policies, practices and procedures of Walter relating to
reimbursement of business expenses incurred by Walter employees in effect at any
time during the 12 month period preceding the date you incur the expenses;
provided, however, that any such expense reimbursement will be made no later
than the last day of the calendar year following the calendar year in which you
incur the expense, will not affect the expenses eligible for reimbursement in
any other calendar year, and cannot be liquidated or exchanged for any other
benefit.

 

Health
Care:                                                                                                                                         
Continued participation in Walter’s life and health insurance benefit programs
in accordance with their terms, as they may change from time to time.

 

Retirement
Plan:                                                                                                                  
Continued participation in all Walter’s retirement plans that you currently
participate in, including, but not limited to, the Pension Plan for Salaried
Employees of Walter Industries, Inc. Subsidiaries, Divisions and Affiliates, the
Walter Industries, Inc. Supplemental Pension Plan, and the Walter Energy 401(k)
Plan, according to their terms as they may change from time to time.

 

Leave:                                                                                                                                                                           
Continued eligibility for 20 business days of vacation and 10 company paid
holidays to be used each year in accordance with Walter’s policy, as it may
change from time to time.

 

5

--------------------------------------------------------------------------------


 

Severance:                                                                                                                                                    
Subject to (a) your compliance with the restrictive covenants set forth in
Sections 5 through 7 of Schedule B and (b) your execution, delivery and
non-revocation of a waiver and release of claims in a form substantially similar
to the form attached hereto as Exhibit A (the “Release”) on or prior to the
21st day following the date on which your employment with Walter terminates due
to (x) the termination of your employment by Walter, other than for “Cause” (as
defined below) or (y) the termination of your employment by you for “Good
Reason” (as defined below), but in each case, excluding any separation from
service by reason of your death or Disability (as defined below) (such date, the
“Severance Date”), you will be entitled to receive the following severance
payments and benefits:

 

· For the period commencing on the day immediately following the Severance Date
and ending on the first anniversary of the Severance Date, monthly pay
continuation with each monthly payment equal to one-twelfth (1/12) times the sum
of your Base Salary and Target Bonus, in each case, as in effect on the
Severance Date. Monthly payments will occur in accordance with the payroll dates
in effect on the Severance Date, and such payment dates will not be affected by
any subsequent change in payroll practices.

 

· Except as provided below, continuation of group medical, dental, vision, group
basic term life insurance, accidental death and dismemberment insurance,
voluntary term life insurance, voluntary accidental death and dismemberment
insurance, dependent life insurance and employee assistance program benefits,
provided, to the extent applicable, regular contributions are made, at the level
in effect on the Severance Date, in each case, for a period (such period, the
“Continuation Coverage Period”) beginning immediately upon the Severance Date
and continuing until the earliest to occur of (A) the first anniversary of the
Severance Date, (B) the last date you are eligible to participate in the benefit
under applicable law, or (C) the date you are eligible to receive comparable
benefits from a subsequent employer, as determined solely by Walter in good
faith; provided, however, that if you fail to execute and deliver the Release or
revoke the Release, in either case, the Continuation Coverage Period shall cease
immediately upon such date. Such benefits

 

6

--------------------------------------------------------------------------------


 

shall be provided to you at the same coverage and cost to you as in effect on
the Severance Date. To’ the extent permitted by law, you shall be eligible to
qualify for COBRA health care continuation coverage under Section 4980B of the
Code, or any replacement or successor provision of United States tax law,
beginning following the expiration of the period described above.
Notwithstanding the foregoing, your participation in the Employee Stock Purchase
Plan and long-term disability insurance plan, and your ability to make deferrals
under the 401(k) plan, will cease effective on the Severance Date. For purposes
of this subsection, you shall send written notice of the terms and conditions of
any subsequent employment and the corresponding benefits earned from such
employment and shall provide, or cause to be provided, to Walter, in writing,
correct, complete and timely information concerning the same to the extent
requested by Walter;

 

provided, however, that Walter shall have the right to cease making such
payments and you shall be obligated to repay any such amounts to Walter already
paid if you fail to execute and deliver the Release within the time period
provided for above or, after timely delivery, revoke it within the time period
specified in such Release.

 

Notwithstanding anything in this Agreement to the contrary and for the avoidance
of doubt, you shall not be entitled to severance payments or benefits under this
Agreement in the event you experience a separation from service within
twenty-four (24) months following a Change in Control of the Company (as defined
in the CIC Agreements). Severance payments and benefits payable upon a
separation from service in connection with such a termination of employment, if
any, shall be determined and paid under the CIC Agreements.

 

For purposes of this Agreement, the term “Cause” shall mean: (i) your willful
and continued refusal to perform the duties of your position (other than any
such failure resulting from your incapacity due to physical or mental illness);
(ii) your conviction or guilty plea of a felony involving fraud or dishonesty;
(iii) theft or embezzlement by you of property from Walter or any subsidiary or
affiliate; or (iv) fraudulent preparation by you of financial

 

7

--------------------------------------------------------------------------------


 

information of Walter or any subsidiary or affiliate.

 

For purposes of this Agreement, the term “Good Reason” shall mean the occurrence
of any of the following conditions (in each case arising without your consent):
(A) a material breach of this Agreement by Water or (B) a material diminution in
your authority, duties or responsibilities. Notwithstanding the foregoing, your
voluntary separation from service shall be for “Good Reason” only if (x) you
provide written notice of the facts or circumstances constituting a “Good
Reason” condition to Waiter within 30 days after the initial existence of the
Good Reason condition, (y) the Company does not remedy the Good Reason condition
within 30 days after it receives such notice and (z) the voluntary separation
from service occurs within 90 days after the initial existence of the Good
Reason condition. For purposes of this Agreement, the parties agree that “Good
Reason” will not exist solely because the amount of your bonus fluctuates due to
performance considerations under the EIP or other Walter incentive plan
applicable to you and in effect from time to time.

 

For purposes of this Agreement, the term “Disability” shall mean any medical
condition whatsoever which leads to your absence from your job function for a
continuous period of six months without you being able to resume such functions
on a full time basis at the expiration of such period, it being understood that
unsuccessful attempts to return to work for periods under thirty days shall not
be deemed to have interrupted said continuity.

 

Relocation:                                                                                                                                                 
The location of the Walter Corporate Office will be Chicago, Illinois. You will
be provided with relocation assistance under the Walter Energy Relocation
policy, a copy of which will be provided under separate cover.

 

8

--------------------------------------------------------------------------------

 

SCHEDULE B

 

TERMS AND CONDITIONS

 

1.                             It is agreed and understood that your employment
with Walter continues to be at will, and either you or Water may terminate the
employment relationship at any time for any reason, with or without cause, and
with or without notice to the other; nothing in this Agreement or elsewhere
constitutes or shall be construed as a commitment to continue to employ you or
pay you severance, other than as stated in Schedule A or in the CIC Agreements,
for any period of time.

 

2.                             Outside Interest. While employed by Walter, you
agree to devote your full business time and best efforts to the performance of
your duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services either directly or indirectly without the prior
written consent of the CEO or his designee.

 

3.                             You agree that all inventions, improvements,
trade secrets, reports, manuals, computer programs, systems, tapes and other
ideas and materials developed or invented by you during the period of your
employment with Walter, either solely or in collaboration with others, which
relate to the actual or anticipated business or research of Walter or any of its
subsidiaries or affiliates, which result from or are suggested by any work you
may do for Walter or any of its subsidiaries or affiliates, or which result from
use of Walter’s or any of its subsidiaries’ or affiliates’ premises or Walter’s,
its subsidiaries’, its affiliates’, or its customers’ property (collectively,
the “Developments”) shall be the sole and exclusive property of Walter. You
hereby assign to Walter your entire right and interest in any such Developments,
and will hereafter execute any documents in connection therewith that Walter may
reasonably request. This section does not apply to any inventions that you made
prior to your employment by Walter, or to any inventions that you develop
entirely on your own time without using any of Walter’s equipment, supplies or
facilities, or Walter’s or its subsidiaries’, affiliates’, or customers’
confidential information which do not relate to Walter’s or its subsidiaries’ or
its affiliates’ business, anticipated research and development, or the work you
have performed for Walter and its subsidiaries and affiliates.

 

4.                             As an inducement of Walter to make this offer to
you, you represent and warrant that there exists no impediment or restraint,
contractual or otherwise on your power, right or ability to accept this offer
and to perform the duties and obligations specified in this Agreement.

 

5.                             Non-Compete/Non-Solicit. It is understood and
agreed that you have and will continue to have substantial relationships with
specific businesses and personnel, prospective and existing, vendors,
contractors, customers, and employees of Walter and its subsidiaries that result
in the creation of customer goodwill. Therefore, while you are employed by
Walter and following the termination of your employment for any reason and
continuing for a period of 12 months from the date of your termination, so long
as Walter or any affiliate,

 

9

--------------------------------------------------------------------------------


 

successor or assigns thereof is in the coal mining business or like business
within the Restricted Area (defined as mining industries in the geographical
areas in which Walter or any of its subsidiaries competes at the time of your
termination), unless the Board of Directors approves an exception, you shall
not, directly or indirectly, for yourself or on behalf of, or in conjunction
with, any other person, persons, company, partnership, corporation, business
entity or otherwise:

 

(a)          Call upon, solicit, write, direct, divert, influence, or accept
business (either directly or indirectly) with respect to any account or customer
or prospective customer of the Company or any corporation controlling,
controlled by, under common control with, or otherwise related to Walter,
including but not limited to Western or any other affiliated companies; or

 

(b)         Hire away any independent contractors or personnel of Walter and/or
entice any such persons to leave the employ of Walter or its affiliated entities
without the prior written consent of Walter.

 

6.                             Non-Disparagement. Following the termination of
your employment for any reason and continuing for so long as Walter or any
affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area, you shall not, directly or indirectly, for yourself
or on behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise:

 

(a)          Make any statements or announcements or permit anyone to make any
public statements or announcements concerning the termination of your employment
with Walter, or

 

(b)         Make any statements that are inflammatory, detrimental, slanderous,
or negative in any way to the interests of Walter or its affiliated entities.

 

7.                             You acknowledge and agree that you will respect
and safeguard Walter’s and its subsidiaries’ property, trade secrets and
confidential information. You acknowledge that Walter’s electronic communication
systems (such as email and voicemail) are maintained to assist in the conduct of
Walter’s and its subsidiaries’ business and that such systems and data exchanged
or stored thereon are Walter property. In the event you leave the employ of
Walter, you will not disclose any trade secrets or confidential information you
acquired while an employee of Walter to any other person or entity, including
without limitation, a subsequent employer, or use such information in any
manner.

 

8.                             Compensation Recovery Policy. You understand and
agree that if any of Walter’s financial statements are required to be restated
due to errors, omissions, fraud or misconduct, the Compensation Committee may,
in its sole discretion but acting in good faith, direct that Walter recover all
or a portion of any cash incentive, equity compensation or severance
disbursements paid to you with respect to any fiscal year of Walter for which
the financial results are negatively affected by such restatement. For purposes
of this provision, errors,

 

10

--------------------------------------------------------------------------------


 

omissions, fraud or misconduct may include and are not limited to circumstances
where Water has been required to prepare an accounting restatement due to
material noncompliance with any financial reporting requirement, as enforced by
the Securities and Exchange Commission, and the Compensation Committee has
determined in its sole discretion that you had knowledge of the material
noncompliance or the circumstances that gave rise to such noncompliance and
failed to take reasonable steps to bring it to the attention of the appropriate
individuals within Walter, or you personally and knowingly engaged in practices
which materially contributed to the circumstances that enabled a material
noncompliance to occur.

 

9.                             This Agreement is intended to comply with
Section 409A of the Code and will be interpreted accordingly. References under
this Agreement to the termination of your employment shall be deemed to refer to
the date upon which you have experienced a “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding anything in this Agreement
to the contrary, (i) if at the time of your separation from service with Walter
you are a “specified employee” as defined in Section 409A of the Code (and any
related regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between you and Walter as a result of
such separation from service is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then Walter will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to you)
until the first business day after the date that is six months following your
separation from service (or the earliest date as is permitted under Section 409A
of the Code), at which point ail payments deferred pursuant to this paragraph
shall be paid to you in a lump sum and (ii) if any other payments of money or
other benefits due to you hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner that
does not cause such an accelerated or additional tax. To the extent any
reimbursements or in-kind benefits due to you under this Agreement constitute
“deferred compensation” under Section 409A of the Code, any such reimbursements
or in-kind benefits shall be paid to you in a manner consistent with Treasury
Regulation Section 1.409A-3(i)(l)(iv). For purposes of Section 409A of the Code,
each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code.

 

10.                       Walter shall withhold from any amounts payable
hereunder all Federal, state, city or other taxes as legally shall be required.

 

11.                       You acknowledge and agree that you have read this
Agreement carefully, have been advised by the Company to consult with an
attorney regarding its contents, and that you fully understand the same

 

11

--------------------------------------------------------------------------------
